MEMORANDUM **
William Ernesto Hurtado-Mena, a native and citizen of Nicaragua, petitions for review of an order of the Board of Immigration Appeals (“BIA”) denying his motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Singh v. INS, 213 F.3d 1050, 1052 (9th Cir.2000), and we deny the petition for review.
The BIA considered the articles and reports regarding changed country conditions in Nicaragua that Hurtado-Mena submitted with his motion to reopen and correctly concluded that he had not demonstrated prima facie eligibility for asylum or withholding of removal. See Mendez-Gutierrez v. Ashcroft, 340 F.3d 865, 869-70 (9th Cir.2003) (“prima facie eligibility for the relief sought is a prerequisite for the granting of a motion to reopen”). Accordingly, the BIA did not abuse its discretion by denying the motion to reopen. See Singh, 213 F.3d at 1052 (no abuse of discretion where BIA’s decision is not arbitrary, irrational or contrary to law).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.